FOR PUBLICATION

ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

WILLIAM A. GOEBEL                            MONTY K. WOOLSEY
Goebel Law Office                            JONATHAN R. DEENIK
Crawfordsville, Indiana                      Cross, Pennamped, Woolsey & Glazier, P.C.
                                             Carmel, Indiana



                             IN THE
                   COURT OF APPEALS OF INDIANA                          Apr 26 2013, 9:28 am




SHARI (ELLIS) LOVOLD,                        )
                                             )
      Appellant/Cross-Appellee,              )
                                             )
             vs.                             )      No. 54A01-1209-DR-410
                                             )
CLIFFORD SCOTT ELLIS,                        )
                                             )
      Appellee/ Cross-Appellant.             )


               APPEAL FROM THE MONTGOMERY SUPERIOR COURT
                    The Honorable Justin H. Hunter, Special Judge
                         Cause No. 54D01-0301-DR-00015




                                   April 26, 2013



                          OPINION - FOR PUBLICATION


ROBB, Chief Judge
                                         Case Summary and Issues

       Shari (Ellis) Lovold (“Mother”) appeals the trial court’s order denying her request for

contribution from Clifford Ellis (“Father”) towards the college expenses of their son, C.E.

She raises the issue of whether the trial court abused its discretion by finding that C.E.

repudiated his relationship with Father. On cross-appeal, Father appeals the trial court’s

order modifying child support. He raises the issue of whether the trial court erred in its child

support calculation by requiring him to pay child support for the time C.E. lived on campus.

Concluding that the trial court did not abuse its discretion with regard to the repudiation

finding but that it erred in the child support calculation, we affirm in part, reverse in part, and

remand.

                                       Facts and Procedural History

       Father and Mother were divorced in 2003. Mother was granted custody of C.E., who

was eleven years old at the time, and Father was granted reasonable visitation and ordered to

pay child support. In 2004, child support was modified to $150 per week. Father

consistently paid child support throughout the years.

       In 2011, Mother filed a petition for contribution to post-secondary education expenses

against Father. In turn, Father filed a petition for emancipation and for modification of child

support. Mother later filed her own petition to modify child support.1 Mother agreed that

she would not file an affidavit for contempt if Father paid $60 per week in child support

while C.E. was away from home for college until the court issued its ruling on the motions.


       1
           Both parties also filed affidavits for contempt. However, the trial court’s ruling on those affidavits is

                                                         2
        A hearing was conducted on November 16, 2011, an in camera interview took place

with C.E. on November 23, 2011, and, several months later, after Father filed a verified

motion to re-open evidence and request for hearing, a second hearing took place on May 17,

2012. On June 26, 2012, the trial court issued its order denying Mother’s request for

contribution to post-secondary education expenses because it found C.E. had repudiated his

relationship with Father. The trial court based its repudiation finding, in pertinent part, on

the following findings of fact:

        3. The October 27, 2004 Order directed the parties to attend one counseling
            session with the minor child to attempt to work out any differences, to
            reinstitute a positive parenting time experience for the minor child, and
            improve communication between the parties. Mother, as the custodial
            parent, has never scheduled this ordered counseling session.
        4. Father exercised post-Decree visitation with [C.E.] for approximately nine
            months, though parenting time exchanges became increasingly more hostile
            and difficult over time. [C.E.] was having difficulty adjusting to the post-
            divorce changes, including parenting time and a new Step-Mother.
        5. This culminated during a visit on March 31, 2004, during which [C.E.] began
            crying and told his Father that he wanted to go home. Father complied and,
            at the exchange, he told [C.E.], in the presence of his Mother, “If you want
            to see me, call me, you know where I am”. [C.E.] agreed this is basically
            what happened.
        6. Father has not seen [C.E.] for more than eight years. After the divorce,
            Mother moved in with her mother. Then, after the 2004 Order was entered,
            she moved again without providing Father her and [C.E.]’s new address and
            contact information despite Father’s repeated unanswered calls requesting
            this information. Neither Mother nor [C.E.] communicated with Father
            about anything during the past 8 years and Father has been precluded from
            doing so with them by their failure to respond.
        7. Father was surprised to learn for the first time, in Court, that [C.E.] has
            undergone eleven surgeries over time for his congenital cleft palate. Mother
            never advised him of this. [C.E] has never sent a Father’s Day or birthday
            card to his Father nor has he ever called him to say hello or to wish him well
            on special occasions, despite knowing Father’s address and contact

not at issue on appeal.

                                               3
    information. Father did not see [C.E.] at either of the funerals for [C.E.]’s
    paternal grandparents.
8. Father has not been kept abreast of [C.E]’s grades, activities, or his progress
    during the past seven years. As of the hearing on 11/16/11, Father still had
    not received any contact information for [C.E.], required by the Decree, the
    Order on October 27, 2004 and the Parenting Time Guidelines.
9. Although [C.E.] turned 18 in May, 2010, he has continued to choose not to
    communicate with his Father or send him a single card, call him, or
    otherwise treat him as his Father. [C.E.] confirmed that he saw his Father at
    a Culver’s restaurant, where [C.E.] worked, but that he chose not to
    approach him or talk to him, even though [C.E.] was not working at the
    time. Instead, [C.E.] walked the other way.
10. Despite Father’s willingness for years to maintain a relationship with
    [C.E.], all [C.E.] appears to be requesting is his Father’s payment of college
    expenses. At the same time, neither [C.E.] nor his Mother ever discussed
    with Father the college [C.E.] would attend, nor how it will be paid (though
    it appears [C.E.] could have accepted financial aid covering almost all of his
    expenses).
11. During the In Camera interview on November 23, 2011, [C.E.] told the
    Court he is interested in having a relationship with his Father. This rings
    hollow and is highly suspect in light of the one and one-half years that had
    then passed since [C.E.] turned 18, and the prior five and one-half years,
    without any attempts by [C.E.] to visit his Father. This purported change of
    heart by [C.E.] appears chiefly motivated by the fact Mother is now
    requesting Father to pay [C.E.]’s college expenses and because [C.E.] is
    likely aware of the consequences that follow a finding of repudiation. [C.E]
    testified on May 17, 2012, that he had spoken with Mother’s Counsel prior
    to coming to Court.
12. [C.E.]’s professed desire to now have a relationship with his Father also
    rings hollow in light of what transpired after the In Camera Interview.
13. On December 6, 2011, Father was advised by his counsel that the Judge
    relayed to Counsel what transpired during the In Camera Interview and that
    [C.E.] expressed a desire to have a relationship with his Father. As a result,
    Father sent a certified letter to Mother requesting contact information.
14. Because Mother never responded to Father, his Counsel sent an e-mail to
    Mother’s Counsel on December 20th requesting the same information. On
    January 3, 2012, Mother’s counsel advised, by e-mail, that since [C.E.] is 19
    years old, Mother feels she should step out of this matter and allow [C.E.] to
    communicate directly with Father and that Mother had given [C.E.] Father’s
    request for contact information.
15. Despite this, [C.E.] did not provide contact information to his Father until
    January 2, 2012, when he also advised that he is home on some weekends.

                                       4
           [C.E.]’s college, ISU, is only about an hour away from his Father’s
           residence, but he has been unable to manage to spend any time with his
           Father, even over his extended break during Christmas.
       16. [C.E.] testified during the hearing on May 17, 2012, that he did not contact
           his Father after the November 23, 2011 In Camera interview until January 2,
           2012, because he did not want to meet with his Father until a decision was
           first entered by the Judge.
       17. [C.E.] testified that he was home on 5 different weekends during the second
           semester. In contradiction, he also testified that he has not been able to
           arrange contact with his Father because he was too busy with his part-time
           work, starting up a fraternity, his studies, school projects, and other stuff.
           Though Father was not informed, as usual, a statement from his medical
           insurance provider covering [C.E.] shows that [C.E.] was home for a doctor
           appointment on December 22, 2011.
       18. A review of the multiple e-mails between Father and [C.E.] from January 4
           through February 26, 2012, establish that Father did arrange on several
           occasions to meet and have contact but [C.E.] always ultimately had an
           excuse, after the fact, for not having been able to do so, even after having
           agreed to the arrangements made by his Father. They also establish that
           [C.E.] was very vague in his e-mails, promising to “possibly meet this
           weekend” while also advising that he would let his Father know when he
           would be home and available to meet with him. This pattern was repeated
           by [C.E.] over and over again. It is for this reason Father only found it
           necessary to initiate the e-mails on three occasions.
       19. Father testified that he did not respond to [C.E.]’s e-mails about spring
           break (March 5-9) because by that time he had it with [C.E.]’s repetitive
           false promises and excuses and he felt that “he had been played.”
       20. As of the hearing on May 17, 2012, six months after telling the Judge he
           wanted to have a relationship with his Father, [C.E.] still had not met with
           his Father even one time. Despite Father’s wishes, he and [C.E.] have not
           spent any time together since March 31, 2004.
       21. [C.E.], as an adult child has voluntarily made choices about the priorities in
           his life precluding him from purportedly being available to visit with his
           Father. [C.E.] should been [sic] held accountable for the consequences of
           his own actions.

Appellant’s Appendix at 18-23 (internal citations omitted).2 The trial court also addressed

the modification of child support issue in its order:


       2
           The trial court also noted that even if it had not found that C.E. repudiated his Father, it would

                                                      5
        Attached is a worksheet using $2,308 per week as Father’s income and $330
        per week for Mother . . . . This results in a child support obligation while
        [C.E.] is in college in the amount of $177.46 per week. Mother has submitted a
        worksheet showing her belief that [C.E.] will be home for 16 weeks out of the
        year.

Id. at 26. Because the child support calculation of $177.46 did not significantly deviate from

the $150 ordered in 2004, the trial court did not modify child support.3

        Father filed a motion to correct error. The only aspect of the trial court’s order he

challenged was the child support calculation. He did not dispute the court’s determination of

the parties’ incomes, but noted that while the trial court stated that C.E. would only be home

sixteen weeks out of the year in its order, the post-secondary education worksheet used in the

calculation actually included thirty-six as the number of weeks C.E. would be at home. In

light of the fact that Father had been paying only $60 per week since the time C.E. started

college, as agreed upon by the parties, he requested that the court correct this error to

preclude Mother from later claiming that Father owed her the difference between $150 and

$60 in arrearage. If the thirty-six weeks were changed to sixteen weeks, the resulting child

support calculation would be approximately $79 per week and Father would only owe the

difference between $79 and $60 in arrearage. Mother filed her own motion to correct error,

arguing that in light of the repudiation finding, the court should not have used a post-

secondary education worksheet. She proposed using a child support obligation worksheet


exercise its discretionary authority and deny the request for Father to contribute towards C.E.’s college
expenses under the facts of this case.
        3
          The court also found that the child support obligation terminated on July 1, 2012. Neither party takes
issue with this date.


                                                       6
and calculating child support as if C.E. would be home year round, which would result in a

child support calculation of $202.84 per week and an arrearage in the amount of $5,999.28

owed to her.4 The trial court issued an order denying Father’s motion to correct error and

granting Mother’s motion to correct error with regard to the child support calculation.

Mother now appeals and Father cross-appeals. Additional facts will be provided as

necessary.

                                       Discussion and Decision

                                        I. Standard of Review


        A trial court’s decision to deny college expenses is reviewed for an abuse of

discretion. Boruff v. Boruff, 602 N.E.2d 180, 182 (Ind. Ct. App. 1992). A decision to grant

or deny a motion to correct error and decisions regarding child support, such as modification

of child support, are also reviewed for an abuse of that discretion. Bales v. Bales, 801

N.E.2d 196, 198 (Ind. Ct. App. 2004), trans. denied. An abuse of discretion occurs when a

trial court’s decision is against the logic and effect of the facts and circumstances before the

court or if the court has misinterpreted the law. Id. When reviewing a decision for an abuse

of discretion, we consider only the evidence and reasonable inferences favorable to the

judgment. Id.

        Also, when a trial court enters findings of fact and conclusions of law, we determine

whether the evidence supports the findings, and whether the findings support the judgment.


        4
          This sum is the difference between $202.84 and $60 over the course of forty-two weeks—from
September 16, 2011, (the date Father started paying the reduced amount of $60) until July 1, 2012, (the date
the court found child support terminated).

                                                     7
Freese v. Burns, 771 N.E.2d 697, 700 (Ind. Ct. App. 2002), trans. denied. The appellant must

establish that the trial court’s findings are clearly erroneous. Id. at 701. Findings are clearly

erroneous when a review of the record leaves us firmly convinced a mistake has been made.

Id. However, we do not defer to conclusions of law, and a judgment is clearly erroneous if it

relies on an incorrect legal standard. Id.

                                        II. Repudiation


        Indiana law provides that a court may enter an educational support order for a child’s

education at a post-secondary educational institute.           Ind. Code § 31-16-6-2(a)(1).

Repudiation of a parent by the child, however, is recognized as a complete defense to such an

order. McKay v. McKay, 644 N.E.2d 164, 166 (Ind. Ct. App. 1994). In McKay, the court

noted that there is no absolute legal duty on parents to provide a college education for their

children, and adopted Pennsylvania’s approach, stating “where a child, as an adult over

eighteen years of age, repudiates a parent, that parent must be allowed to dictate what effect

this will have on his or her contribution to college expenses for that child.” Id. Repudiation

is defined as a complete refusal to participate in a relationship with the parent. Norris v.

Pethe, 833 N.E.2d 1024, 1033 (Ind. Ct. App. 2005). The focus should be on the child’s

behavior as an adult:

       we certainly will not consider pre-majority attitudes and behavior, as we all
       recognize that the maturity and restraint which can be expected of adults is not
       appropriately applied to evaluate children. But to extend this parental amnesty
       beyond the age of majority would be irresponsible.
              By college age, children of divorced parents must be expected to begin
       to come to terms with the reality of their family’s situation. They must begin to
       realize that their attitudes and actions are their individual responsibilities.

                                               8
       Whatever their biases and resentments, while one can understand how they got
       that way, when they become adults it is no longer appropriate to allow them to
       stay that way without consequence.

McKay, 644 N.E.2d at 167 (quoting Milne v. Milne, 556 A.2d 854, 861 (Pa. Super. Ct.

1989), appeal denied, abrogated on other grounds by Blue v. Blue, 616 A.2d 628, 633 (Pa.

1992)). Thus, because the father in McKay had “stood with open arms” to reestablish a

relationship with his son, and all his son wanted was “a court order requiring Father to stand

with [an] outstretched, open wallet,” the court relieved the father of the responsibility of

contributing to his son’s college education. Id. at 168.

       Mother challenges the trial court’s finding that C.E. repudiated his relationship with

Father. She claims the trial court relied on erroneous findings of fact. In essence, she argues

that it was Father who did not schedule a court ordered counseling session, it was Father who

refused to take Mother’s calls, and it was Father who failed to exercise his right to see C.E.

and not the other way around. This is essentially an attempt to re-argue her case and an

invitation for us to re-weigh the evidence, which we cannot do on appeal. See Staresnick v.

Staresnick, 830 N.E.2d 127, 131 (Ind. Ct. App. 2005). Even if there is evidence in the record

supporting her contentions, there is also evidence supporting the trial court’s findings in

favor of Father, and thus those findings are not clearly erroneous. We also note that Mother

only points to four allegedly erroneous findings, and does not contend that the remaining

findings are not supported by the evidence. The remaining findings of fact are sufficient to

support the trial court’s judgment.




                                              9
       A review of the evidence most favorable to the judgment in this case indicates that

after an unpleasant visit in 2004, when C.E. was eleven years old, Father did not see C.E. for

eight years. C.E. did not contact Father in any way nor did he inform him of his grades,

activities, or health issues. The trial court found that this behavior continued after C.E.

turned eighteen in May 2010. C.E. confirmed that he saw Father at a Culver’s restaurant but

chose not to approach him and walked the other way. C.E. did not discuss his plans to go to

college with Father. While C.E. claimed he was interested in having a relationship with

Father during the in camera interview, the trial court found that “[t]his rings hollow and is

highly suspect.” Appellant’s App. at 20. We cannot reassess the credibility of the witnesses.

See Staresnick, 830 N.E.2d at 134. Also, the evidence indicates that after C.E. made this

claim and Father responded by sending C.E. a certified letter with his contact information,

C.E. made numerous excuses and did not follow through with plans to meet Father. This

evidence is sufficient to support a finding that C.E. refused to participate in a relationship

with Father.

       Mother also contends that other cases that have found repudiation involved behavior

“far more egregious.” Appellant’s Brief at 19. However, a review of the cases cited by

Mother reveals that this court will affirm a trial court’s decision regarding repudiation as long

as there is evidence in the record that supports it. See Lechien v. Wren, 950 N.E.2d 838, 844

(Ind. Ct. App. 2011) (affirming the trial court’s finding that the son had repudiated his

relationship with his father based upon a review of the evidence and testimony most

favorable to the judgment); Scales v. Scales, 891 N.E.2d 1116, 1120 (Ind. Ct. App. 2008)


                                               10
(finding that the trial court did not abuse its discretion when it found that two children had

repudiated their relationship with their mother because the evidence presented was sufficient

to support the trial court’s decision); Norris, 833 N.E.2d at 1033-35 (holding that the

evidence supported the trial court’s finding that the child had repudiated her relationship with

her father; even though the repudiation commenced when she was a minor, “it continued

uninterrupted after she reached majority”); Staresnick, 830 N.E.2d at 134 (affirming the trial

court’s finding that the son had not repudiated his father); cf. Redd v. Redd, 901 N.E.2d 545,

552 (Ind. Ct. App. 2009) (finding that the trial court’s finding concerning repudiation was not

supported by the evidence). Because there is evidence in the record that supports the trial

court’s judgment, any factual differences between the case here and other cases are

irrelevant.

       As Mother indicates, Father may not have been very diligent in attempting to

reestablish a relationship with C.E. throughout the years. However, there is evidence in the

record that C.E. did not want such a relationship. In recognizing repudiation as a defense to

the payment of college expenses, this court has noted that there is no absolute duty on a

parent to send his or her child to college and that this must ordinarily be earned by the child

himself. McKay, 644 N.E.2d at 167 (quoting Milne, 556 A.2d at 865) (adult children who

have abandoned a parent “may decide that the time is ripe for reconciliation. They will not,

in any event, be allowed to enlist the aid of the court in compelling that parent to support

their educational efforts unless and until they demonstrate a minimum amount of respect and

consideration for that parent.”). And while the bad feelings between C.E. and Father began


                                              11
when C.E. was eleven years old and may have started with Mother and then filtered through

to C.E., see id. at 167 (quoting Milne, 556 A.2d at 861) (noting that “one can understand”

how a child of divorced parents’ biases and resentments “got that way”), considering the

evidence most favorable to the judgment, we cannot say the trial court abused its discretion

by finding that C.E., now over eighteen years of age, repudiated his relationship with Father.

Thus, the trial court did not err when it denied Mother’s request for contribution from Father

towards C.E.’s college expenses.

                                     III. Child Support Calculation


        In Indiana, a child support order and an educational support order are separate and

distinct. Knisely v. Forte, 875 N.E.2d 335, 340 (Ind. Ct. App. 2007). Here, the trial court

refused to enter an educational support order for college expenses due to C.E.’s repudiation

of Father. Repudiation is not a defense, however, to an order for child support, Bales, 801

N.E.2d at 199, and the trial court found that Father was obligated to pay child support

through July 1, 2012.5 The trial court’s child support calculation for the time C.E. was in

college required Father to pay child support throughout the year, even though C.E. only lived

with Mother for sixteen weeks of the year. Father argues that this vitiates the trial court’s

repudiation ruling, because by requiring him to pay child support for the time his son was

living on campus, he was in essence contributing to his son’s college expenses. Whether a

child support order should be reduced for the time a child is living on campus when a court


        5
          Under current Indiana law, a parent, generally, has a duty to support his or her child until the child
reaches nineteen years of age. Ind. Code § 31-16-6-6(a). Until 2012, however, the presumptive age of
termination of child support was twenty-one years. July 1, 2012, was the date the new law, changing the age

                                                      12
has found that the child has repudiated the non-custodial parent, and on that basis refused to

enter an educational support order, is an issue of first impression.

        When a trial court enters both an educational support order and a child support order,

as it has the discretion to do, child support must be reduced for the expenses that are

“duplicated by the educational support order.” Ind. Code § 31-16-6-2(b)(1). When both

orders are entered, the Indiana Child Support Guidelines specifically require a reduction in

child support for the time the child is living away from home for college. See Support

Guideline 8(b) (“The impact of an award of post-secondary educational expenses is

substantial upon the custodial and non-custodial parent and a reduction of the Basic Child

Support Obligation attributable to the child in question will be required when [t]he child

resides on campus or otherwise is not with the custodial parent.”). The post-secondary

education worksheet takes into account how many weeks during the year the child is living

with the custodial parent and holds the non-custodial parent responsible for child support for

only that number of weeks. See Support Guideline 8(c). The amount is then annualized to

avoid weekly variations. Id. Thus, it is clear that while a court may order college expenses

and child support, living expenses for a child living on campus should be included in the

educational support order and not in the child support order.

        We hold that living expenses for a child living on campus should similarly not be

included in the child support order when, as here, the child has repudiated the parent and the

parent is therefore not required to contribute to the child’s post-secondary education. To hold


from twenty-one to nineteen, took effect. At the time, C.E. was twenty years old.

                                                    13
otherwise would render repudiation no longer a complete defense to the payment of college

expenses. We do not adopt a bright-line rule requiring the filing of both a child support

obligation worksheet and a post-secondary education support worksheet because no

educational support order has been entered. Cf. Child Support Guideline 8(c) (the post-

secondary education worksheet along with the child support obligation worksheet “must be

filed with the court” when both a child support order and educational support order are

entered). But the trial court must reduce child support for the time the child will be living

away from home for college. Cf. Lechien, 950 N.E.2d at 847 (holding that the non-custodial

parent was required to pay child support year round, despite the child’s repudiation, because

the child lived at home and not on campus). Because the trial court erred in its child support

calculation, we reverse its order modifying child support and remand with instructions to re-

calculate child support so that Father does not pay child support for the time C.E. was living

on campus.

                                           Conclusion

       The trial court did not abuse its discretion by denying Mother’s request for

contribution from Father towards C.E.’s college expenses based on its finding that C.E.

repudiated Father. However, the court erred in its child support calculation by requiring

Father to pay child support for the time C.E. was living on campus. Accordingly, we affirm

in part, reverse in part, and remand with instructions to the trial court to re-calculate child

support in a manner consistent with this opinion.

       Affirmed in part, reversed in part, and remanded.


                                              14
FRIEDLANDER, J., and CRONE, J., concur.




                                     15